Title: To George Washington from Thomas Attwood Digges, 28 April 1791 [letter not found]
From: Digges, Thomas Attwood
To: Washington, George

 Letter not found: from Thomas Attwood Digges, c.28 April 1791. On 28 April Digges introduced William Pearce to Thomas Jefferson and wrote: “I have so little time before the Vessel sails to address The President and yourself. . . , that I hope You will escuse haste & inaccuracys” (Jefferson Papers,Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–. 20:313–15).